Citation Nr: 0624984	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the claim.

Procedural history

By rating decisions promulgated in January and March 2000, 
the RO denied service connection for Hepatitis C on the basis 
that the claim was not well grounded.  However, the Veterans 
Claims Assistance Act of 2000 (VCAA) enacted November 9, 
2000, eliminated the concept of a well-grounded claim.  
Further, Section 7(b) of the VCAA provided that cases denied 
as not well grounded after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  Accordingly, the RO readjudicated 
the claim in a March 2002 rating decision, and denied it on 
the merits.  The veteran subsequently submitted a notice of 
disagreement (NOD) in July 2002, a statement of the case 
(SOC) was promulgated in September 2002, and the appeal was 
perfected by the submission of a timely VA Form 9 [Appeal to 
the Board] in October 2002.

In September 2003, the Board remanded the case for additional 
development, to include providing adequate notice to the 
veteran pursuant to the VCAA and obtaining a medical opinion 
which addressed the etiology of his Hepatitis C.  

In April 2006, the VA Appeals resource center in Huntington, 
West Virginia issued a supplemental statement of the case 
which continued to deny the veteran's claim.  The case has 
now been returned to the Board for further appellate 
consideration.



Issue not on appeal

The record reflects that the veteran submitted a NOD in April 
2001 to a July 2000 decision which denied a waiver of 
recovery of an overpayment of pension indebtedness.  
Accordingly, a SOC was promulgated in June 2001.  However, 
nothing in the documents assembled for the Board's review 
reflects the veteran submitted a timely Substantive Appeal.  
Consequently, this issue is not currently before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The preponderance of the competent medical evidence reflects 
that the veteran's Hepatitis C is not etiologically related 
to his period of active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
Hepatitis C.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§  3.301, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he contracted Hepatitis C while in 
service.  He appears to contend that Hepatitis C resulted 
from unprotected sex.  In the alternative, he claims that in-
service vaccinations are the cause of his Hepatitis C.  
Further, at a February 2002 VA medical examination, he 
reported a history of heavy intravenous (IV) drug use over 
the last several years, and reported that the first time he 
injected drugs was in 1971 while in the military.

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the claim must 
be denied as the preponderance of the evidence is 
unfavorable.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a claimant need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of the veteran's Hepatitis C claim by 
the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Under such circumstances, the United States Court of Appeals 
for the Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

In this case, VCAA letters have been sent to the veteran, 
specifically in August 2001, April 2004, and March 2006.  As 
has been described in the Introduction, the case was remanded 
by the Board in September 2003, in part to ensure he received 
adequate notification pursuant to the VCAA.  The 6-page April 
2004 VCAA letter was promulgated in accord with the Board's 
remand directives.  For the reasons detailed below, the Board 
finds that, through these letters, the veteran has been amply 
informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005).  In pertinent part, the 
August 2001 letter noted that VA needed medical evidence that 
the veteran had a current diagnosis of Hepatitis C, 
identified the risk factors recognized for contracting 
Hepatitis C, and stated that VA needed to know which risk 
factor(s) applied to the veteran.  Similarly, the April 2004 
letter noted that a questionnaire on Risk Factors for 
Hepatitis was included as an attachment.  See the April 30, 
2004 VCAA letter, pages 2 and 4.  In addition, the April 2004 
letter addressed the general criteria for establishing 
service connection for a claimed disability (page 6).

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this case, 
the August 2001 letter stated that VA would request service 
medical records, as well as medical records from any VA 
Medical Centers.  The letter also indicated VA would request 
private records provided the veteran completed the necessary 
release, and that VA might also schedule a VA examination to 
evaluate the severity of the claimed disabilities if it was 
necessary to the processing of his claim.  Similarly, the 
April 2004 letter indicated in general what evidence VA would 
obtain (pages 5-6), and stated that VA would provide a 
medical examination (page 6).  Further, the March 2006 letter 
stated, in pertinent part, that VA would get any federal 
records the veteran told them about, and that they would try 
to help the veteran get private records if he asked.  See 
March 30, 2006, letter page 2.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  All of the aforementioned letters 
contained language to the effect that the veteran should 
identify any relevant evidence with respect to this claim.  
The April 2004 letter also informed the veteran that it was 
ultimately his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency (page 5).  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the April 2004 
letter stated that the veteran should "[s]end us any medical 
reports you have," and that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know." (page 2).  The Board finds that 
this letter satisfied the "give us everything you've got 
pertaining to your claim" requirement contained in 38 C.F.R. 
§ 3.159(b)(1).

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letters noted above.  With respect to elements (4) and (5), 
the March 2006 letter sent to the veteran provided the 
specific type of notification regarding disability rating(s) 
and effective date(s) discussed by the Court in Dingess, 
supra.  In any event, in the absence of a grant of service 
connection, the matter of degree of disability and effective 
date of service connection is moot. 

The Board additionally observes that after the issuance of 
the August 2004 VCAA letter, the veteran was accorded ample 
opportunity to provide evidence and argument in support of 
his claim, but no response to this letter appears in the 
record.  Further, the veteran and his representative have 
pointed to no harm arising from the mistiming of VCAA notice.  
Thus, any timing problems with respect to VCAA notice have 
been rectified by the issuance of the subsequent VCAA letter, 
with the veteran being afforded amply opportunity to identify 
and/or to present evidence after the issuance of the letter.  

For these reasons, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to these claims are already of record.  
The evidence of record includes the veteran's service medical 
records as well as extensive post-service medical records.  
As noted in the September 2003 remand, the veteran reported 
being diagnosed with Hepatitis C at Charter Hospital, and 
that he had received treatment from a Dr. C.  Therefore, in 
accord with the remand directives, the April 2004 VCAA letter 
requested that he provide the necessary release in order to 
obtain these records (page 1).  However, no response to this 
request from the veteran appears in the record.  

In addition, the veteran was accorded a VA medical 
examination in February 2002, and a medical opinion was 
obtained in January 2005 regarding the etiology of his 
Hepatitis C based upon review of the VA claims folder.  

The record reflects that the veteran was scheduled for an 
additional examination in December 2004, but he failed to 
report for that examination.  Moreover, it does not appear he 
responded to an April 2005 letter which inquired whether he 
wanted the examination to be rescheduled.  The record does 
not reflect that good cause has been alleged for the 
veteran's failure to appear for this examination.  See 
38 C.F.R. § 3.655 (2005).

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied, to the extent possible given 
the seeming lack of cooperation on the part of the veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [The duty 
to assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.].

The Board also observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of this case.  He 
indicated with his October 2002 substantive appeal that he 
did not want to be scheduled for a hearing in conjunction 
with this appeal.  Further, he has been represented by an 
accredited representative who has indicated familiarity with 
the law and the facts of this case.  

Accordingly, the Board will proceed on to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C. The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987). Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting. It noted that 
it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Misconduct

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse. Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2004).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service. See VAOPGCPREC 2-98.

The Federal Circuit has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit further stated that 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis

Initial matter

The Board initially finds that its September 2003 remand 
directives have been complied with; the veteran does not 
appear to contend otherwise.  Cf. Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

As noted in the VCAA discussion above, the veteran failed to 
report for a VA examination which was scheduled in December 
2004.  The Board observes that its September 2003 remand 
directives did not specify that the veteran was to be 
accorded a new examination.  Rather, the Board specified that 
a medical opinion was to be obtained regarding the etiology 
of the veteran's Hepatitis C based upon review of the VA 
claims folder.  This was in fact accomplished in January 
2005.  
The board believes, as it did in September 2003, that 
examination of the veteran is not necessary to resolve the 
question of medical nexus.  The veteran's failure to report 
for the December 2004 examination is of no consequence.

The remand also directed that the veteran be provided 
adequate VCAA notification, which as described above was 
accomplished via the April 2004 letter.  Accordingly, the 
Board finds that its remand directives have been 
substantially complied with by the AOJ, to the extent 
possible, and accordingly another remand is not required in 
order to comply with the holding of Stegall.


Discussion

As has been discussed in the law and regulations section 
above, in order for service connection to be met, three 
elements must be satisfied:  (1) current disability); 
(2) in-service disease or injury; and (3) medical nexus.  As 
explained below, the crucial element in this case is medical 
nexus.  

With respect to element (1), the medical evidence reflects 
that the veteran currently has Hepatitis C.  For example, 
treatment records dated in December 1999 note that he was 
positive for the Hepatitis C antibody, and that he may harbor 
infectious Hepatitis C virus.  In addition, the February 2002 
VA medical examination diagnosed Hepatitis C, non responsive 
to treatment.  Thus, the first Hickson element is satisfied 
in this case.

With respect to Hickson element 2, evidence of in-service 
disease or injury, the Board will separately address disease 
and injury.

Concerning disease, the service medical records contain no 
findings of Hepatitis C.  In fact, the first competent 
medical evidence of record indicating that the disability 
existed appears to be treatment records dated in 1999, 
decades after service.  

With respect to in-service injury, the veteran appears to 
contend that three methods of Hepatitis C transmittal 
occurred in service: illicit drug abuse; routine in-service 
vaccinations; and unprotected sex, evidently with ladies of 
dubious virtue. 

As was noted in the law and regulations section above, the 
abuse of drugs is considered to be misconduct.  To the extent 
that such theory is proffered as an in-service injury, it is 
rejected by the Board as a matter of law.

The veteran also contends that he may have contracted 
Hepatitis C due to routine vaccinations in service.  Although 
not contended by the veteran, the Board notes that he 
evidently received a tattoo in service.  [On his June 1968 
pre-induction examination, it was indicated that there were 
no identifying body marks, scars, or tattoos; on the December 
1970 separation examination, it was noted that he had a 
tattoo mark on the left lateral brachial region.]  

However, these incidents, in and of themselves, do not 
necessarily constitute "injury", in the absence of competent 
medical evidence that such incidents resulted in infection 
with the hepatitis virus. [That is, a vaccination or tattoo 
itself cannot be considered to be an "injury"; a tattoo with 
an infected needle can.]   The veteran has presented no 
competent medical evidence in support of his contention that 
the in-service vaccinations were performed using infected 
needles; his conclusion appears to be mere wild speculation 
on his part. 

Concerning unprotected sex, the veteran's service medical 
records confirm that he received treatment with penicillin 
for venereal disease in January 1970, with an apparent re-
infection and more penicillin prescribed in December 1970 and 
again in January and February 1971.  Although hardly 
praiseworthy, the veteran's activities are not considered to 
be misconduct.  It is obvious that the veteran was infected 
as a result, although there is no specific indication that he 
was infected with the hepatitis virus.

In short, the Board concludes that Hickson element 2 is 
satisfied in this case with respect to unprotected sex 
resulting in possible infection.

Turning to Hickson element 3, the Board notes that both the 
February 2002 VA examination report and the January 2005 VA 
medical opinion addressed the etiology of the veteran's 
Hepatitis C.  Moreover, both of these VA clinicians stated 
that the claims folder had been reviewed.

The February 2002 VA medical examiner indicated that the 
primary established route of Hepatitis C is blood exposure; 
i.e. transfusion or IV drug use.  The examiner also noted 
that "[d]ata regarding sexual transmission are conflicting, 
but suggest Hepatitis C virus may be transmitted sexually."  
Therefore, the examiner opined that it was "as likely as not 
that the veteran's Hepatitis C is related due to his history 
of increased sexual partners."  The examiner further noted 
that the veteran also had a history of IV drug use for many 
years, which was a likely cause of Hepatitis C virus.  

In short, the February 2002 VA examiner indicated that the 
veteran's Hepatitis C may be due to his purported risk 
factors.  However, the examiner did not provide a specific 
opinion as to the relationship between the veteran's military 
service 
(i.e., sexual activity during his two year enlistment versus 
sexual activity in the much longer periods before and after 
service) and his Hepatitis C. 

In accord with the Board's remand directives, the January 
20005 VA medical opinion specifically addressed the 
likelihood of whether the veteran's Hepatitis C was causally 
related to his active service.  The clinician who promulgated 
that opinion stated that the most likely route of 
transmission and acquisition of the veteran's viral Hepatitis 
C infection was the IV drug use which began in 1971 and 
continued for a number of years after that.  Moreover, the 
clinician opined that the chances of the veteran acquiring 
the Hepatitis C virus while actually on military service 
would be well less than 50 percent, and that he felt it was 
"unlikely" that the veteran's Hepatitis C was related to 
his military service.  The clinician also provided a 
rationale in support of his conclusions.

Both the February 2002 VA examination and the January 2005 VA 
medical opinion state, in essence, that the most likely cause 
for the veteran's Hepatitis C was his history of IV drug use.  
Although the veteran has reported that his IV drug use 
originated while on active duty, as discussed above no 
compensation shall be paid if a disability is the result of 
the abuse of drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(1997).  Therefore, because the January 2005 VA reviewer 
ascribed the veteran's Hepatitis C to drug abuse, it is 
irrelevant whether the drug abuse began during military 
service, since in-service drug abuse is considered to be 
misconduct from which service connection may not be granted 
in any event.  Moreover, the reviewer indicated that post-
service drug abuse was the likely cause of the Hepatitis C.     

In summary, the only competent medical opinion to 
specifically address the likelihood that the veteran's 
current Hepatitis C is causally related to active service 
concluded that such a relationship was "unlikely."  As this 
opinion was based upon a review of the VA claims folder, the 
Board finds that the January 2005 VA clinician had an 
adequate foundation upon which to base his conclusions.  
Consequently, the Board finds that the preponderance of the 
competent medical evidence reflects that the veteran's 
Hepatitis C is not etiologically related to his period of 
active service.  Therefore, the claim fails to satisfy 
Hickson element 3, and must be denied.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
the claimant's responsibility to support a claim of 
entitlement to VA benefits]. 

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


